EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment (original):
 	The specification has been amended to update the status of the parent application.



The application has been amended as follows: 

In the Substitute Specification mailed 12/10/2018, 
 	page 1, line 4, after “14/005,738,”, --U.S. Patent No. 10,106,706, -- has been inserted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose a coextruded biaxially oriented multilayer film comprising a PET substrate layer having on one or both surfaces a strippable layer comprising the recited ethylene-methacrylic acid (EMAA) copolymer, wherein the EMAA copolymers are not ionomers and do not contain metal ions (claim 1), in view of the showings in the specification (and the VON MORGEN Declarations filed 3/7/2018 and 3/9/2018 in parent Application 14/005,738) with respect to unexpectedly superior smoothness of exposed PET film surfaces with the use of strippable layers containing non-ionomeric EMAA copolymer (compared to strippable layers made from other thermoplastic materials). 
  	STOVER ET AL (US 2006/0227421) and CARTER ET AL (US 5,759,467) fail to specifically disclose removable layers comprising EMAA copolymers (as distinct from ethylene acrylic acid copolymers), in view of the VON MORGEN Declaration filed 11/04/2020.
	UEKI ET AL (US 4,617,207) and BHARTI ET AL (US 2004/0043221) and WO 2009/105427 fail to specifically disclose coextruded films with removable layers comprising non-ionomeric EMAA copolymers which do not contain metal ions.
The nonstatutory double patenting rejection based on U.S. Patent No. 10,106,706 in the previous Office Action mailed 02/23/2021 has been withdrawn in view of the Terminal Disclaimer filed 03/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 10, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787